 AUTOMOBILE WORKERS, LOCAL UNION NO. 1756281Local Union No. 1756, United Automobile, Aerospaceand Agricultural Implement Workers of America,UAW (American Hoechst Corporation) and LloydSlacum. Case 4-CB-3280January 26, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS PENELLOAND TRIUESDALEOn October 3, 1978, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedIn affirming the Administrative Law Judge's finding of violations of Sec.8(bXIXA) and (2) we rely solely on the first two reasons set forth in theAdministrative Law Judge's Decision. We do not rely on and find it unnec-essary to pass on the Administrative Law Judge's alternative rationale that.even in the absence of a nonuniform application of fees or discnminatorNmotivation, Respondent violated Sec. 8(bXl)(A and (2) by demandingupon threat of discharge the payment of "initiation or readmission fees"from employees wishing to become financial core members who had re-signed from the Union during a strike and who subsequently came underthe provisions of the union-securty provisions of the new contract. Accord-ingly. we shall modify the Administrative Law Judge's recommended Orderand notice to reflect our basis for finding the violations.Respondent excepts to the Administrative Law Judge's finding of nonuni-form application of fees and discriminatory motivation which relied in parton an October 18, 1977, letter sent to certain employees by Respondentwhich threatened them with discharge if they did not pay a 300 reinstate-ment fee. Respondent contends that the General Counsel at the hearingstated that there was no allegation that the S300 fee was excessive in anymanner. The complaint alleges that Respondent. by letters dated on orabout October 18, 1977. and January 4. 1978, threatened certain individualswith discharge if they did not pay a readmission fee to Respondent. Respon-dent did not object to the introduction of the October 18, 1977, letter intoevidence. In addition, Respondent made no offer of proof and its exceptionsand briefs do not particularize the evidence which it would have adduced inorder to rebut the October 1977 letter. Therefore, we conclude that the letterdated October 18, 1977, constituted evidence properly before the Adminis-trative Law Judge and the Administrative Law Judge did not err in relyingon this evidence for certain of his findings.240 NLRB No. 13Order of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, LocalUnion No. 1756, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW,Delaware City, Delaware, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph (a):"(a) Imposing initiation or readmission fees in adiscriminatory, retaliatory, or nonuniform fashionupon employees who resign from union membershipbut who continue to tender dues as required by avalid union-security agreement."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence in support of their respectivepositions, it has been found that we violated the Na-tional Labor Relations Act and we have been or-dered to post this notice and to carry out its provi-sions.WE WILL NOT impose initiation or readmissionfees in a discriminatory, retaliatory, or nonuni-form fashion upon employees who resign fromunion membership but who continue to tenderdues as required by a valid union-security agree-ment.WE WILL NOT threaten employees with dis-charge unless they pay such fees.WE WILL NOT cause or attempt to cause Ameri-can Hoechst Corporation, or any other em-ployer, to discharge, transfer, or otherwise dis-criminate against any employee because he orshe fails or refuses to pay such fees.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of their right toengage in concerted or union activities, or to re-frain therefrom.WE WILL rescind the initiation or readmissionfees which were imposed on Laura Rafine. JohnP. Nye, Richard Wix, Roland Phillips, WilliamBrennan, Lloyd Slacum, Thomas Timmons,William Timmons, Harold Wall, Robert Stump,Mark Willey, and Phillip Shores.WE WILL notify American Hoechst Companyin writing that we are withdrawing our requestthat the above-named employees be discharged 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDor transferred because they failed or refused topay such fees.LOCAL UNION No. 1756, UNITED AUTOMO-BILE, AEROSPACE AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAWDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This case washeard at Wilmington, Delaware, on June 12, 1978. Thecharge was filed on October 31, 1977, by Lloyd Slacum, anindividual. The complaint, which issued on January 26,1978, and was amended at the hearing, alleges that LocalUnion No. 1756, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW (hereincalled the Union or Respondent), violated Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended. The gravamen of the complaint is that the Unionthreatened certain employees with discharge unless theyrejoined the Union and paid a readmission fee and at-tempted to cause American Hoechst Corporation (hereincalled the Company), to terminate them because they re-fused to rejoin the Union and pay a readmission fee. TheUnion's answer denies the commission of the alleged un-fair labor practices. All parties were afforded full opportu-nity to participate, to present relevant evidence, to argueorally, and to file briefs.Upon the entire record in this case, and having consid-ered the arguments of counsel and the briefs submitted byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER INVOLVEDThe Company, a Delaware corporation, is engaged inthe manufacture of rigid P.V.C. polyvinyl chloride film atits Delaware City, Delaware, plant, which is the only facil-ity involved in this case. The Company annually shipsgoods valued in excess of $50,000 from said plant directlyto firms located outside the State of Delaware. I find thatthe Company was at all times material an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. THE RESPONDENT LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe material operative facts are undisputed and weresubmitted in evidence through the pleadings and by stipu-lation or admission of the parties. At all times material, theUnion was and is the Board-certified collective-bargainingrepresentative of the Company's production and mainte-nance employees (with exclusions not here relevant) at theDelaware City plant. The employees were covered by a3-year collective-bargaining contract which expired by itsterms on July 1, 1977,' and which contained a valid union-security clause and provision for employer checkoff of "thestandard initiation fee and the standard monthly dues uni-formly levied in accordance with the constitution and by-laws of the Union"; i.e., of the Union and its parent Inter-national. Upon the expiration of the contract, the employ-ees engaged in a strike which lasted until September 15,when the Company and the Union executed a new 3-yearcontract. The striking employees returned to work on Sep-tember 19. The Union did not require its members to paydues during the strike, and in fact they did not pay duesduring this period. During the period from August 30through September 11, 12 employees resigned from theUnion and returned to work. It is undisputed that the em-ployees effectuated their resignations in a proper and time-ly manner. Eleven other employees returned to work dur-ing the strike but did not resign from the Union.The new contract, which by its terms was effective fromJuly 2, 1977, to July 1, 1980, contained union-security andcheckoff provisions which were identical to those in theexpired contract. The union-security clause provided in fullas follows:Il. UNION SECURITY6. Requirement of Union Membership(a) Employees covered by this Agreement at thetime it becomes effective and who are members of theUnion at the time shall be required as a condition ofcontinued employment, to continue membership inthe Union for the duration of this Agreement. Em-ployees covered by this Agreement who are not mem-bers of the Union at the time this Agreement becomeseffective shall as a requirement become members ofthe Union within Thirty (30) days following such ef-fective date of this Agreement.(b) Employees hired, rehired, reinstated, or trans-ferred into the bargaining unit after the effective dateof this Agreement and covered by this Agreementshall be required as a condition of continued employ-ment to become members of the Union on or withinThirty (30) days. An employee who shall tender theinitiation fee (if not already a member) and the pe-riodic dues uniformly required (by the UAW Consti-tution) as a condition of acquiring or retaining mem-bership shall be deemed to meet this condition. Newemployees shall be notified at the time of hiring of therequirement by the Company.The constitution of the Union's parent International(herein called International), provides in pertinent part asfollows:IAll dates herein are in 1977 unless otherwise indicated. AUTOMOBILE WORKERS, LOCAL UNION NO. 1756283ARTICLE 16Initiation Fees and DuesSection 1. (a) The initiation fee, no part of whichshall be considered as a Local Union fine, shall not beless than Ten Dollars ($10.00) nor more than TwentyDollars ($20.00) for membership in a Local Union ofthe International Union. Five Dollars ($5.00) of suchan initiation fee shall be set aside in a new memberorientation fund, to be expended with the approval ofthe Regional Director.(b) A Local Union may increase its initiation fee,within the limitations set forth in paragraph (a) of thisSection, in accordance with the procedures of Article47, Section 1.Section 8. Any member who has not paid his duesduring the calendar month in which they are due shallautomatically become delinquent except as otherwiseprovided in this Article. In order to regain good stand-ing membership, he must fully reinstate himself in ac-cordance with Section 9 of this Article.Section 9. The reinstatement fee established by aLocal Union shall be not less than the regular initia-tion fee charged by the Local Union, plus the dues foreach month of delinquency in dues up to either thedate of his automatic suspension or the date of hisreinstatement, as the Local Union in its discretionmay determine, plus the current month's dues. Suchreinstatement fee shall be uniformly applied to all de-linquent members of the Local Union. Individualssuspended as a result of their failure to pay dues whileemployed in a shop under the jurisdiction of anotherLocal Union shall be dealt with in conformity withArticle 17, Section 3.standing of one local may establish membership in anotherlocal either by timely deposit of an honorable withdrawaltransfer card, or by paying an initiation fee and dues to theother local. The International's constitution makes no pro-vision for a reinstatement fee except as indicated above inArticle 16, Sections 8 and 9, for members who are delin-quent in payment of dues. The Union's constitution wasalso presented in evidence. Again, no bylaws, as such, wereoffered in evidence, although, by stipulation of the parties,the exhibits in question were identified as the "constitutionand by-laws" of International and the Union respectively,and therefore must be presumed to be complete in thisregard. The Union's constitution contains no provisionsconcerning initiation fees, reinstatement fees, or dues. Noevidence was presented as to what if any such fees werecharged by the Union prior to the events which gave rise tothis case.Early in October, the first full month after the strikeended, the Company tendered to the Union monthly dueswhich had been checked off pursuant to employee check-off authorizations, including dues for the 12 employeeswho had resigned from union membership. It is undisputedthat the tender was timely, proper as to amount, and madeto the proper agent. It is also undisputed that by authoriz-ing checkoff of dues, the 12 employees intended to meettheir financial obligations to the Union under the union-security clause, without actually rejoining the Union. TheUnion rejected the tender for the 12 employees. On Octo-ber 18, Union President James Hardman sent a letter toeach of the 12 employees, the text of which was as follows:TO NON UNION EMPLOYEES:Since it is a requirement of continued employmentto join this local union (UAW Local 1756) the follow-ing conditions must be met.1. Signing of a union membership application card.2. Payment of a reinstatement fee, which accordingto our local union By-laws is a maximum of 500.00dollars. But due to the circumstances surroundingyour resigning from this local union the fee shall be setat $300.00* dollars.3. Approval of membership by the body at a regu-lar scheduled membership meeting.Your committeeman will have application cards onOctober 20, 1977.* Arrangements will be made for deductions accord-ing to individual needs.Paragraph 2 of the letter was false in two respects. TheUnion had no bylaw governing the amount of any rein-statement fee, and the Union had taken no action, eithergenerally or with respect to the 12 employees, to set aninitiation fee, unless Hardman's letter be deemed as consti-tuting such action. There was some discussion of a $300 feeat a union meeting, and the matter was to be taken up atanother meeting, but this was never done. On October 19or 20, possibly before the employees had even received hisletter, Hardman requested the Company's director of laborrelations to discharge the 12 nonmembers because they didnot pay a $300 reinstatement fee and did not sign newdeduction authorizations. The Company did not act on the* **ARTICLE 47Local Union DuesSection .A Local Union or unit of an Amalgamat-ed Local Union may establish membership dues in anamount exceeding the minimum prescribed by Article16, Section 2, or, if the dues exceed the minimum pre-scribed by Article 16, Section 2, may decrease mem-bership dues to an amount not less than said mini-mum. Such action by a Local Union or unit of anAmalgamated Local Union shall require ratificationby a majority vote of the votes cast by secret ballot ata Local Union or unit meeting, due notice of the in-tended action of which has been given to the member-ship at least seven (7) days prior to the date of saidmeeting and shall be subject to the approval of theRegional Director whose approval must be obtainedbefore such dues are changed.None of the International's bylaws, as such, were presentedin evidence. Article 17, Section 3, referred to in Article 16,Section 8 above, provides in sum that a member in good** 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's request, and it has not taken any action against theemployees since that time. On October 24, Hardman filed awritten grievance with the Company, alleging that the non-members should either pay a "reinitiation fee" of $300 orbe placed in "non-union" jobs. No action has been takenon this grievance. On November 8, the Company informedthe Union by letter that in view of the Union's refusal toaccept tender of dues, the Company would cease checkingoff dues for the 12 employees. The employees have contin-ued to tender dues to the Union each month.On January 4, 1978, Union President Hardman sent asecond letter to each of the 12 nonmembers. As the letter issignificant in several respects, I am here quoting the text infull:Dear Sir:As you are aware, this Local Union recently con-ducted a lengthy strike against American HoechstCorp, Film Division. We were able to conclude thisstrike in a successful fashion and obtain for our mem-bers wage increases and benefits to which they areentitled.Unfortunately, during this strike you saw fit to re-sign from this Local Union. You sent to us a letterstating your desire to resign from membership andyou then returned to work despite the fact that yourfellow employees were on strike. We consider thatyour action was actually a "stab in the back" to yourfellow employees who struggled so hard to achievebenefits which you are now enjoying.Under date of October 18, 1977, I wrote to you ad-vising of the requirement that you execute a unionmembership card and pay an initiation or readmissionfee to this Union. Our collective bargaining agreementwith the Film Division of American Hoechst Corpcontains a legal and valid union security clause requir-ing you to become and remain a member of the Unionand to pay the uniform initiation fee and periodicdues as a condition of continued employment.I have been advised that the initiation or readmis-sion fee referred to raises a question of propriety un-der the provisions of the Constitution of the Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW).Accordingly, you will not be required to pay the initia-tion fee or readmission fee referred to in my letter.You will be compelled to pay to this Union the initi-ation or readmission fee uniformly charged to all newmembers and the periodic monthly dues which arepayable by all members. The initiation or readmissionfee is in the amount of $20.00, and the monthly duesare in the amount of two hours pay per month. Thisobligation is effective as to you on and after the 30thday following the execution of the collective bargain-ing agreement following the strike, and is effective forthe month of October, 1977. To the extent that youhave already paid these amounts, you may disregardthis communication. However, I want to advise youthat you will be required to pay periodic monthly duesto this Union, either by checkoff from your wages orby payment directly to the Union. Your failure tomaintain and continue with this obligation may re-quire the Union to request your discharge under andpursuant to the Union security provisions of the col-lective bargaining agreement.I trust that this makes clear the Union's position inregard to your financial obligations. If you have anyquestions, please communicate with me.It was stipulated that there has been no communicationbetween the Union and International concerning the sub-ject matter of this case. It was further stipulated that thematter was not taken up at any regular or special member-ship meeting or any regular or special executive meeting,except as heretofore indicated. Therefore, the inference iswarranted that Hardman acted on his own authority as anagent of the Union in sending the October 18 and January4 letters, albeit, as suggested with respect to the January 4letter, possibly after receiving advice from union counsel.During the first 4 months of 1978, 6 of the 12 employeestendered to the Union checks in the amount of $20, asdemanded in the January 4 letter. However, the Union hasdeclined to cash the checks pending disposition of thiscase. As of the date of this hearing, the Union had nottaken any adverse action against the II employees whoabandoned the strike but did not resign from union mem-bership. However, internal charges were filed against them,and those charges are awaiting action by the Union.B. Analysis and Concluding FindingsSection 8(b)(l)(A) and (2) of the Act makes it an unfairlabor practice for a union or its agents:(I) to restrain or coerce (A) employees in the exer-cise of the rights guaranteed in Section 7: Provided,That this paragraph shall not impair the right of alabor organization to prescribe its own rules with re-spect to the acquisition or retention of membershiptherein ....(2) to cause or attempt to cause an employer to dis-criminate against an employee in violation of subsec-tion (a)(3) or to discriminate against an employee withrespect to whom membership in such organization hasbeen denied or terminated on some ground other thanhis failure to tender the periodic dues and the initia-tion fees uniformly required as a condition of acquir-ing or retaining membership ....Section 8(a)(3) of the Act provides in pertinent part that itshall be an unfair labor practice for an employer:(3) by discrimination in regard to hire or tenure ofemployment or any term or condition of employmentto encourage or discourage membership in any labororganization: Provided, That nothing in this Act, or inany other statute of the United States, shall precludean employer from making an agreement with a [law-fully recognized] labor organization ...to require asa condition of employment membership therein on orafter the thirtieth day following the beginning of suchemployment or the effective date of such agreement,whichever is the later, (i) if such labor organization isthe representative of the employees as provided in sec- AUTOMOBILE WORKERS, LOCAL UNION NO. 1756285tion 9(a), in the appropriate collective-bargaining unitcovered by such agreement when made ..Providedfurther, That no employer shall justify any discrimina-tion against an employee for nonmembership in a la-bor organization (A) if he has reasonable grounds forbelieving that such membership was not available tothe employee on the same terms and conditions gener-ally applicable to other members, or (B) if he has rea-sonable grounds for believing that membership wasdenied or terminated for reasons other than the failureof the employee to tender the periodic dues and theinitiation fees uniformly required as a condition of ac-quiring or retaining membership ....In Union Starch & Refining Company, 87 NLRB 779,783-784 (1949), enfd. 186 F.2d 1008 (7th Cir. 1951), cert.denied 342 U.S. 815, the Board held:As we read the statutory language, the provisos toSection 8(a)(3) spell out two separate and distinct limi-tations on the use of the type of union-security agree-ments permitted by the Act. Proviso (A) protects fromdischarge for nonmembership in the contracting unionany employee to whom membership is not availablefor some discriminatory reason; i.e., any reason whichis not generally applicable. Proviso (B) protects em-ployees who had tendered the requisite amount ofdues and initiation fees and been denied membershipfor any other reason, even though that reason be nondis-criminatory .... Thus, for example, it is clear thatproviso (B) requires a tender of dues and fees, whereasproviso (A) protects any employee discriminatorily ex-cluded from membership whether or not such tenderis made.In N.L.R.B. v. General Motors Corp., 373 U.S. 734, 742(1963), the Supreme Court, in agreement with the Board,held:Under the second proviso to § 8(a)(3), the burdens ofmembership upon which employment may be condi-tioned are expressly limited to payment of initiationfees and monthly dues.... "Membership" as a con-dition of employment is whittled down to its financialcore.The Union contends, in essence, that the present casepresents a pure, almost abstract question of law as towhether, under a valid union-security clause, a union mayrequire payment of membership initiation or reinstatementfees by employees who resigned from membership during astrike, when no collective-bargaining contract was in effect,but who tendered dues at all times when a contract was ineffect. General Counsel in its brief takes a similar approachto the case. I do not believe that the present case can beadequately analyzed in this manner. Applying the fore-going statutory provisions and principles of law to the factsof this case, I find that the Union violated the Act, essen-tially for three reasons, only one of which is addressed tothe legal issue posed by the Union.First, the Union acted unlawfully because the "initiationor reinstatement fee" which it sought to impose on the 12nonmembers did not constitute "fees uniformly required asa condition of acquiring or maintaining membership" asrequired by the Act. The International's constitution au-thorizes the local unions to establish initiation fees andreinstatement fees of not more than $20 or less than $10.However, such fees, like dues, must be established by thelocal union in the manner described in Article 47, Section 1of the constitution. Moreover, the constitution provides fora "reinstatement fee" only in cases where a member haslost his membership because of delinquency in dues. How-ever, the 12 employees in question continued to tenderdues. In the present case, there is no evidence that as ofSeptember 15, when the new contract was executed, theUnion maintained any specific initiation fee, let alone areinstatement fee. Rather, Union President Hardman's let-ters of October 18 and January 4 indicated that the Unionsimply was attempting to charge the employees whateveramount the Union thought it could get away with. First,Hardman arbitrarily set a fee of $300, falsely asserting thathe was authorized to do so under "our local union By-laws." After the unfair labor practice charge was filed, andHardman availed himself of an opportunity to consult withcounsel, he arbitrarily set a different amount, consisting ofthe maximum amount which he thought permissible underthe International's constitution. Indeed Hardman's repeat-ed references to an "initiation or readmission fee" indicatesthat he was not even sure which of these he was seeking toimpose. In sum, the Union was not seeking payment of a"uniformly required" fee. Rather, Hardman threatened theemployees with discharge unless they tendered an exactionin an amount arbitrarily set by him.Second, the evidence adduced in this case indicates thatthe Union's action against the 12 employees was discrimi-natorily motivated. Hardman made clear to the employees,in his January 4 letter, that the Union considered theirreturn to work during the strike as a "stab in the back."Earlier, Hardman demanded their discharge without evenwaiting to find out whether they were willing to pay the$300 "fee," or whether they had even received notice oftheir alleged obligation to pay such amount. That demandwas never withdrawn, although Hardman later told the em-ployees that they were required to pay only a $20 fee.hese facts, coupled with the arbitrary manner in whichHardman levied these exactions, indicate that the $300 fee,and the subsequent $20 fee, were in substance, albeit not inform, fines levied against the 12 employees because theyexercised their statutory right to resign from the Union andwork behind a picket line. Therefore, the Union violatedSection 8(b)(1)(A) of the Act by imposing the fees, threat-ening the employees with discharge, and demanding theirdischarge or transfer, and further violated Section 8(b)(2)by demanding their discharge or transfer. International As-sociation of Machinists and Aerospace Workers, Merrit Gra-ham Lodge No. 1871 (General Dynamics Corporation, Elec-tric Boat Division), 231 NLRB 727 (1977), enfd. 575 F.2d 54(2d Cir. 1978). As internal union charges are pendingagainst 11 employees who abandoned the strike withoutresigning from union membership, the fact that no actionhad been taken against them as of the date of this hearingdoes not indicate the absence of a discriminatory motive.Third, with respect to the issue posed by the Union, theUnion's conduct would have been unlawful even in theabsence of the foregoing considerations. It is true, as the 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministrative Law Judge observed in Retail Clerks Inter-national Association, and Retail Store Employees Local 322,et al. (Roswil, Inc., d/b/a Ramey Supermarkets), 226 NLRB80, 91 (1976), that the Board apparently has not passed onthis precise issue. In Retail Clerks, the Administrative LawJudge, who was affirmed by the Board, found that theUnion therein did not violate the Act by requesting thedischarge of an employee who had resigned during a strike,because the employee failed to pay a reinitiation fee. How-ever, in Retail Clerks, unlike the present case the employeehad since the strike become delinquent in dues payments.Under the Retail Clerks' union bylaws, any member whobecame so delinquent would have been suspended, andwould have been required to pay a reinstatement fee. TheJudge reasoned that in these circumstances, "[tio excuse[the employee] from paying the fee would only discrimi-nate in his favor because he does not choose to become amember of the Union." In sum, Retail Clerks sought toimpose the same financial obligation on the employee thatit could have lawfully imposed on any employee who choseto retain his full membership. In the present case, the 12employees who resigned from the Union were at no timedelinquent in dues payments. They stood in the same posi-tion as those employees who retained full membership andpaid dues under the expired contract and under the newcontract, but with one exception; namely, that they exer-cised their statutorily protected right to resign from unionmembership and to meet only the "financial core" obliga-tions of such membership. By requiring the 12 employeesto pay an initiation or reinstatement fee, the Union was ineffect penalizing the employees because they exercisedtheir rights under Section 7 of the Act. Such a result iscontrary to the Act.221 agree with General Counsel that in addition to Retail Clerks. upro, theother cases principally relied upon by the Union are distinguishable on theirfacts. In Metal Workers' Alliance. Incorporated (TR W Metals Division. TR W,In.). 172 NLRB 815, 816 (1968), the Board held that the Union thereincould lawfully charge a reinstatement fee to employees who left the bargain-ing unit to take supervisory or other salaried positions, and returned to theunit at a later date. General Counsel correctly points out that in MetalWorkers, unlike the present case, there was a period of time during whichthe employees did not pay dues, i.e., when the) worked outside of the unit,and therefore the Union could properly require a reinstatement fee. More-over, the Board found that the reinstatement fee for employees in this classi-fication was based on "reasonable and nondiscriminatory" considerationsand was not motivated by a purpose to penalize the employees for nothaving retained their membership when they were not legally obligated todo so. The same cannot be said with respect to the present case. In Brewer)Workers Union Local No. 102 International Brotherhood of Teamserr, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO (Anheuser-Busch.Incorporated), 116 NLRB 178 (1956), and in Kuner-Empson Company, 106NLRB 670 (1953). the Board held that a union could lawfully, require pay-ment of an initiation fee as a prerequisite to membership under a lawfulunion-security clause, notwithstanding that in each case the employee hadpreviously been expelled from membership on grounds of dual unionism:i.e.. because of activities which would appear to be protected by Sec. 7 ofthe Act. However, in each case the employee was seeking to rejoin theUnion as a full member. Therefore, under the proviso to Sec. 8(b)(1)(A) ofthe Act, the Union was free to prescribe the rules governing the acquisitionor retention of such membership. However. in the present case, the 12 em-ployees were seeking only to meet their financial core obligations. There-fore, the present case cannot be decided solely oln the basis of the Union'sown rules, but on the basis of such rules insofar as they meet the Act'sdefinition of those financial obligations. Simmons Compatno. 150 NIRB 709(1964), involved an employee who sought to meet financial core obligationsunder an "agency shop" contract clause. The employee's membership hadCONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. By imposing initiation or readmission fees upon Lau-ra Rafine, John P. Nye, Richard Wix, Roland Phillips, Wil-liam Brennan, Lloyd Slacum, Thomas Timmons, WilliamTimmons, Harold Wall, Robert Stump, Mark Willey, andPhillip Shores, by threatening them with discharge unlessthey paid such fees, and by attempting to cause the Com-pany to terminate or transfer them because they failed orrefused to pay such fees, the Union has restrained andcoerced, and is restraining and coercing, employees in theexercise of rights guaranteed in Section 7 of the Act, andthereby did engage in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(l)(A) of theAct.4. By attempting to cause the Company to terminate ortransfer the above-named employees because they failed orrefused to pay the initiation or readmission fee demandedby the Union, the Union did attempt to cause an employerto discriminate against employees in violation of Section8(a)(3) of the Act, and thereby did engage in, and is engag-ing in, unfair labor practices within the meaning of Section8(b)(2) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THF REMEDYHaving found that the Union violated Section 8(b)(1)(A)and (2) of the Act, I shall recommend that it be required tocease and desist from such violations and take certain affir-mative action designed to effectuate the policies of the Act.I shall recommend that the Union be ordered to rescindthe initiation or readmission fee assessed against theabove-named employees, to rescind its request that they betransferred or discharged, and to post appropriate notices.As the present case involves serious 8(b)(2) discriminatoryconduct, I shall recommend that the Union be ordered tocease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act. InternationalBrotherhood of Electrical Workers, Local Union 379 (Fass-bach Electric Co.), 230 NLRB 626, fn. 2 (1977).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Sectionpreviously been suspended because of dues delinquency. The Board heldthat the Union therein could require the employee to pay either hack duesor a reinstatement fee, and in so doing relied essentially on the same ratio-nale as that which was later followed by the Board in Retail Clerks, supraSee 150 NLRB at 712. As indicated, that rationale is not applicable to thefacts of the present case. Finally the parties have argued in their briefs as towhether the facts of the present case are distinguishable from those in Inter-national Association of Fire ighters. Local 1-25 (ITT Technical Service..Inc.i Case 31 CB-2538, a General Counsel Advice Memorandum, at leastto the extent that those facts are reported in the memorandum (95 LRRM1539 (1977) .As the memorandum represents the views of the GeneralCounsel. and is not Board law, it is not necessary for me to decide whetherthe distinction drawn by General ounsel is a valid one. AUTOMOBILE WORKERS, LOCAL UNION NO. 175628710(c) of the Act, I hereby issue the following recom-mended:ORDER3Respondent Local Union No. 1756, United Automobile,Aerospace and Agricultural Implement Workers of Amer-ica, UAW, its officers, agents, and representatives, shall:i. Cease and desist from:(a) Imposing initiation or readmission fees upon em-ployees who resign from union membership but who con-tinue to tender dues as required by a valid union-securityagreement.(b) Threatening employees with discharge unless theypay such fees.(c) Causing or attempting to cause American HoechstCorporation or any other employer to discharge, transfer,or otherwise discriminate against any employee because heor she fails or refuses to pay such fees.(d) In any other manner restraining or coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:3In the event no exceptions are filed as prosvided in Sec. 102.46 of theRules and Regulations of the National Lahor Relations Board, the findingsconclusions. and recommended Order herein shall, as provided in Sec. 1)2.48of the Rules and Regulations, be adopted by the Board and become its findingsconclusions, and Order, and all objections thereto shall he deemed v aived forall purposes.(a) Rescind the initiation or readmission fees whichwere imposed on Laura Rafine, John P. Nye, Richard Wix,Roland Phillips, William Brennan, Lloyd Slacum, ThomasTimmons, William Timmons. Harold Wall, Robert Stump,Mark Willey, and Phillip Shores.(b) Notify American Hoechst Company in writing thatthe Union is withdrawing its request that the above-namedemployees be discharged or transferred because they failedor refused to pay such fees.(c) Post at its business offices and meeting places and atthe Company's Delaware City plant. copies of the attachednotice marked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region 4, af-ter being duly signed by Respondent's authorized represen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees or members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order is enforced b ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-menl of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."